                                                                                                                                 Revised   5/   l/2019


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                        x
    In Re:
                                                                              Case   No.   l8-22620-rdd         SHL

    Charles S Harli8, Jr.                                                     AMENDED CHAPTER 13 PLAN


                                                                  Debto(s).
    SSN xxx-rx4ago                        SSN
                                                                       x
PART I. DEFINITIONS AND NOTICES

l.l Plan Definitions: lfthis is ajoint case, use ofthe term "Debtor" shall also mean D€btors. The lerm "Bankruptcy Rule" shall
refer to the Federal Rules of Bankruptcy Procedure. The tcrm "Form Plan" refers to this court's Local Chapter l3 Model Plan. The
term "Local Rule" shall rsfer to the Local Rules ofBankruptcy Procedure ofthe United States Bankruptcy Court for the Southem
District ofNew York. The term "Petition" refers to Debtor's bankruptcy peti tion filed with the Coun             on
                                                                                                           ADril 27 , 2018 . The
term "PIan" refers to this chapter l3 plan. The term "Real Prop€rty Used as a Principal Residence" includes cooperative
apanmenls. The term "Trustee" shall always refer lo the Chapter l3 Standing Trustee for this Court, or his substitute therefor

1.2 Debtor must check one box on each li[e to strte whcther or not the Plrn includes cach ofthe following items. Ifan iaem
is checked'does," the Debtor must serve this Plan on rtry allected prrty in interest pursuant to Batrkruptcy Rule 7004.
Fsilure to serve the Phn puNuant to B8nkntptcy Rulc 7004 whetr€ver required may render the provision ineffective. lf 8n
item is checked as "does not'or if both boxes rre checked, the provision will be ineff€ctive ifset out later in the Plan.

ln accordance with Bankruptcy Rule 3015.1, this Plan:

I     doesiftl does not contain any nonstandard provision (See Part 8 herein for any non-standard provision);
E) doesif]     does not limit the amount ofa secured claim based on valuation         ofthe collateral for the claim   (See Pan 3 herein);
ffi doesifl    does not avoid a security interest or lien (See Part 3 herein);
I doevf,]      does not request loss mitigation (See Part 8 herein).

1.3 Notice to Debtor: This Form Plan sets out options that may be appropriate in some cases, but the presence ofan option on the
Form Plan does not indicate that the option is appropriate in your circumstances. To be confirmable, this Plan must comply with
the Bankruptcy Code, the Bankruptcy Rules,judicial rulings, and the Local Rules.

E     By checking this box, Debtor acknowledges that he/she is not eligible for        a discharge pursuant   to I I U.S.C. g 1328(fl. [Prior
     Case number: petition date: , discharge date in prior case , ].

M     This is an Amended or Modified Plan. The reasons for filin rhis Amended or Modified Plan are
             Soo       es to Saction 2.1 and Sectlon 3.5

1.4 Notice to Cr€ditors: Ifyou oppose the Plan's treatment ofyour claim or rny provision oflhis Plsn, you or your attomey
must file an objection 10 confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered
by the Bankruptcy Court. This includes objections to valuations of collateral, motions to avoid junior mortgage and judicial liens,
and surrender provisions.

         Pursuant to Bankruplcy Rule 3015(g), "any detemination in the Plan made under [Bankruptcy] Rul€ 3012 about the
amount of a secured claim is binding on the holder ofthe claim, even ifrhe holder files a contrary proofof claim or the Debtor
schedules that claim [differently], and regardless ofwhether an objection to the claim has been filed."

                                                                                                                                                Page I

sotvrs   copyFgh! (c) 1996201S B.$ Cass LLC -   *w   best@* com
                                                                                                                         Revised 5/l/2019


        This Plan shall be binding upon is confirmation. You should read this Plan carefully and discuss it with your attomey if
you have one in this bankruptcy case. Ifyou do nol have an attomey, you may wish to consult one who practices bankruptcy law.

The Bankruptcy Court may confirm this Plan without further notice if no objection is filed. See Bankruptcy Rule 3015.

PART 2: PLAN PAYMENTS AND DURATION
2.1 The Debtor's future eamings are submitted as provided in the Plan to the supervision and control ofthe Trustee. Debtor         will
make the first Plan payment no later than thirty (30) days after the date the Petition was filed. The Debtor shall
make       lql
            monthly payments to the Trustee as follows:

 Amount                                        How many Months?
 fi20.00                                       4
 t4,000.00                                     9
 35.200.00                                     17

I     Debtor's annual commitment period is 36 months and Debtor moves to extend to 60 months for the following reasons: (checlt
all that apply\
       E   Debtor is not able to propose a feasible plan in a period ofless than 60 months. Debtor's p.oposed monthly payment will
           constitute an affordable budget that the Debtor will be able to maintain.
       E   Payments greater than that proposed by this Plan for 60 monlhs would create an economic hardship for the Debtor.
       E   Creditors will not be prejudiced by this application for extension ofDebtor's Plan payments from 36 to 60 months.

2.2 Regular payments
Regular Plan payments to the Trustee will be made from future income in the following manner:
Chec* all that apply
El Debtor will make payments directly to the Trustee.
E Debtor will make payments through any entity from whom the Debtor receives income, pursuant to a payroll deduction order
 I I U.S.C. $ 1325(c). Upon checking the box for a payrcll deduction order, Debtor sholl submit to the Courl q sepqrate order
directing Debtor's employer to deducr rhe Plan payments ftom Debtor's wages. Debtor also agrees to notiry the Trustee
immediately upon change or termination ofemployment.

      Non-Debtor contributor will make the followi monthl                to the debtor, who   will   send payment to the Trustee
 Amount                             How many Months?


2.3 lncome Tax Refunds
All future tax refunds in excess of$1500 per individual Debtor (less any cash exemptions in the Plan's first year, ifapplicable)
shall be paid to the Truste€ for the duration ofthe Plan. The Debtor shall provide the Trustee with all income tax retums through
the full performance ofthe Plan.

2.4 Irregular Paymeltrts Check one.
ftlNone. If"None" is checked, the rest ofsubsection 2.4 need nol be completed or reproduced.
E Debtor will make irregular payment(s) to the Trustee from other sourcas, as specified below
2.5 Pryment Terms
The Debtor will pay the arnounts payable to the Trustee by electronic transfer of funds or bank check, certified check, teller's
check, or money order senl directly to the Chapter 13 Trustee. See http://wr,vw.access l3.com/site/

PART 3: TREATMENT OF SECURED CLAIMS




                                                                                                                                    Page 2

Sofrsr6 CoprDlt (c) 1962019 Bod Cse,   LLC -   ww   b€stcaso co.n
                                                                                                                                 Revised 5/l/2019

3.1 Delinitions: For the purposes oflhis subsection, any refsrence to the term "Secured Creditor" means lienholder mortgagees, a
creditor whose interest is secured by a mortgage on Debtor's real property, including Real Property Used as a Principal Residence;
a holder and/or authorized servicer ofa claim secured by a lien, mortgago and/or deed oftrust; and/or any other similarly situated
creditor, servicing agent and-/or their assigns. The term "Lien" shall include rcferences to mortgages, liens, deeds oftrust and any
other similarly situated interests in the Debtor's real or personal property. The term "Prepetition Arrearages" shall refer to an
outstanding monetary default with respcct to, or that gave rise to, a Lien prior to the Peririon date. The term "Post-Petition
paymenf' means payment that first becomes due and payable by the Debtor to the Secured Creditor afler the filing of the Petition.

3.2 Mainten8nce           ofprymelts rnd cure ofdefsult, if8ny.
C heck one.


P      None
E      The Debtor will maintain the current contractual installmenl payments on the secured claims listed below with any changes
      required by the applicable contract and noticed in conformity with applicable rules. These payments will be disbursed directly
      byihe Debtor. The Debtor shall keep a complet€ record ofall Debtor's payments under the Plan. However, any existing
      Piepetition anearage on a timely filed secured claim will be paid in full through disbursements by the Trustee, with interest, if
      any, at the rate stated below. Confirmation ofthis Plan shall impose an affirmative duty on the Secured Creditor and Debtor to
      do all the following as ordered:

33 Surrender
Check one.       If you   check a box other thqn "None" you will have to seme this Plan Pursuant to Bankraptcy Rule 7001


ffi   None.

I      Debtor surrenden the following prop€rty and upon confirmation ofthis Plan or as otherwise ordered by th€ Coun, bankruptcy
      stays are lifted for all purposes as to the collateral to be surendered. Every Secured Creditor with a Lien on surrendered
      property shall file a daficiency claim within 60 days of nolice of such surrender if it disagrees with lhe Plan's statement ofthe
      ieficiency claim below. Any allowed unsecured claim resulting fiom the disposition oflhe collateral will be treated in Part 6
      below-


3.4 Wholly unsecured Liens
Check oni. lf you check a box other thqn "None" you will have to serve this Plan pursuqnt to Banlo'uplcy Rule 7004


I      None.
M Debtor       requests that the Court value the coltateral in the amount Iisted below, avoid the following Liens as wholly unsecured'
      and reclassi! any timely claim Iiled as unsecured. As stated in Bankruptcy Rule 3012(c): "Request to determine amount of
      govemment's secured claim mu st be by motion or in a claim objection 4ft91the govemment files a proofofclaim or after the
      time for filing a cfaim expires." Attach appraisol of Proryrty to this Plqn. the Debtor shall submit an otdet avoiding lhe Lien
      upon confirmation of the Plan or the Court's separale determinqlion of the request whichever is earlier.
    Creditor Name       Bayview Loan S€ryiclnq, LLc
    Collateral Description:   39 Primrose Avsnue Mount vemon, NY               I 0552       Collateral Value:   $   200,000.00
                           westchoater Countv
    Lien ldentification: Dbputed lf,ortgage                                     Amt ofSenior             9/14,684.67" as
                                                                               Lien(s); $                adjusted below
                                 origlnally recordod in favor of tlepartnent
                                 of Housing and Urban Development in the
                                 amount of 338,485.20 and recorded with
                                 the WestchasGr County Clerk on February
                                 22, 2006 under Control Number /t60320415

                                 Pr€vlously Avoidsd By Order of This Court
                                 Datod Oecomber 6, 2018 (ECF No. 49), a8
                                 auch no a   i3al is bsinq attached.


                                                                                                                                            Page 3

 Sonw    e cogynghr {c) 199G2019 Bosl   C56   LLC   -   *w   beslcsle co.n
                                                                                                                                      Revised 5/l/2019

3.5 Request for vehation of security/Bifurcation of Liens lNot applicqble to Reql Property Used qs a Principal Residence or
prory  y                     3.6 of this Planl. Check one. lfyou checka box other than 'None" youwill hqve to serve this Plan
'puisuant listed under Section
          to Banfuuptcy Rule 7001. As stated in Bankruptcy Rule 3012(c): "Request to determine amount of gqylMlllh secured
claim must be by motion or in a claim objection 4lE9! the govemment files a proofofclaim or after the time for filing a claim
expires."

fl   None.

fl    The Debtor requests that the court determine the value ofthe secured claims listed below. The portion ofany allowed claim that
     exceeds the amount ofthe collateral securing the claim will be treated as an unsecured claim under Part 6 ofthis Plan. The
     holder ofany claim listed below as having value in the columnhezded"Amount of secured clainf' (a\will retain its Lien on the
     propefty ofthe estate until such time as the earlier of(i) payment in full, or (ii) the Plan is performed; and (b) will retain its Lien
     on non-estate property . Altach appraisal of property as on exhibil lo this Pldh. The Debtor shall submit an ordet voiding the
     Lien upon conlrmalion of the Plan or the Court's seporate delerminalion oflhe request, whichever is earlier.

 Creditor Name:    NYS Dspt Taxation and Finance
 Property Address:  39 Primross Avonus, ][ount Vemon, NY,                                         Description    39 Primrore Avenuo Mount
                     r0552-0(x)0                                                                                 Vemon, NY 10552
                                                                                                                 Westchestor CountY
                                                                                                       *
 Amt ofSenior Liens After Value ofCollateral: $                                       39,1.1,6&{.67*       as
                                                                                       adiusted below
 Value ofCollateral: $                                      200,000.00 Debt Amount Outstanding: $                      2,208.24
 Amount ofSecured Claim $                                     2,208.24 at irterest rate 7o     7.50




 Creditor Name:            Goshen Modgage LLC, as Separate Trustee lor GDB T I Trust
                           2011-1
 Property Address:            39 Prlmrose Avenuo, ilount Vamon, NY,                               Description:   39 Primro3e Avenue Mount
                              10552{000                                                                          vemon, NY   '10552
                                                                                                                 Westchestor County
 Amt ofSenior Liens After Value ofCollateral: $                                              0.00
 Value ofCollateral: $                                    200,000.00 Debt Amount Outstanding: $                      944,68'1.67
 Amount ofSecured Claim $                              200,000.00, a8 at interest rate 7o 5.50, as
                                                       agro.d by tho                      ag]€ed
                                                                parties                          bY the
                                                                                                 parties

                                 Trustee shall                            in Amount
                                 $



3.6 Secured Claims excluded from                      ll   U.S.C. $ 506
 Check one-
B   None.
E   The claims listed below were either: ( I ) incurred within 910 days before the Petition date and secured by a purchase money
 security interest in a motor v€hicle acquired for the personal use ofthe Debtor; or (2) incuned within I year ofthe Petition dare
 and secured by a purchase money security interest in any other thing ofvalue.

 3.7 Judicisl Lien AvoidrDce
 Check one. Ifyou check a box othet than "lione" you will hdve to serve this Plan pursuqnl to Bankraptcy Rule 7001
E     None.
                                                                                                                                                 Page 4

 Soirre   crpynghr {c) r99d2019 Besl Cas€ LLC   -   fr b8tc.$ corn
                                                                                                                                Revised 5/l/2019

El Entire Lien is avoided. Any timely filed claim by Claimant shall be unsecured claim in the amount ofUi9120

E  A ponion ofthe Lien is avoided. Any timely filed claim of Claimant shall be a secured claim in the amount ofS at interest rate
ofTo and an unsecured claim in the amount of$.

Calculation of Lien Avoidance

Claimant     Name:         Unitund CCR Partnerr
Collateral:  39 Primroso Avanue ,rount Vemon, NY 10552 Wsstchesbr Cou
          Value of Debtor Interest in Property: $ 200 000.00       Attach appruisal qs exhibil lo lhis Plqn
Nature of Exemption:   11 U.S.C. S 522(dxl)-Rsal property or pealonal property used as lslidence
          Value ofExempt ion Claimed on Schedule C:      'l,000.00    $
Lien ldentification: Judgmont Lisn- Previously Avoided by Order of This Court oatod Novombor
                     30,2018 (ECF No.48), as such no apprelsal ls being attached.
Amount of all Liens with Priority over this Lien $ $946,892.91
Remaining Equity Securing Lien:       0.00      $
The Debtor shall submit an order voiding the Lien upon confirm8tion ofthe Phn or the Court's separste determinrtion of
the request whichever is €rrlier. http://www.nysb.uscourts.gov/sites/defaulUfiles/522_f_formorder.docx

3.E Miscellaneous Provisions
(i) Secured Creditors with a security interest in the Real Property Used as a Principal Residence shall comply with all provisions of
Bankruptcy Rule 3002.1.
(ii) Ifrelieffrom the automatic stay is ordered as to any item ofcollateral listed in this Part, then, unless otherwise ordered by the
Court, all timely filed secured claims based on a Lien on that collateral will no longer be treated by the Plan and all payments
under this Part ofthe Plan on such secured claims shall cease.

PART 4 TREATMENT OF FEES AND PRIORITY CLAIMS
4.1 General
Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in
subsection 4.5, will be paid in full without post-Petition interest.

4.2 Trustee's fees
Trustee's fees will be no more than l0% ofPlan payments.

4.3 Attorney's fees
Counsel for the Debtor has received a Prepetition flat fee to be applied against fees and costs incurred. Fees and costs exceeding
the flat fee shall be paid from funds held by the Trustee as an adminislrative expense after applicalion to and approval by the
Court, pursuant to I I U.S.C. $ 330(a)(4) and Bankruptcy Rule 2016.

Total Amount offlat fee charged: $ 5.000.00 (subject to review under I I U.S.C. $ 329).
Amount offlat fee paid Prepetition: $_!p90.09_
Remainder offlat fee to be paid through Plan, ifany: $;QS_

4.4 Unsecured Domestic Support Obligstions.

Does Debtor have a Domestic Support                   Obligation?   Yes   E]   No   M.   If yes, then complete the following:

Debtor shall remain current on all such obligations that come due after filing the Petition. Unpaid obligations incurred before the
Petition date are to be cured    the followin Plan     ments
                                  Creditor Status                                               Prepetition Arrearages
              (e.9. child, soouse, former spouse, domestic partner)


4.5 Other Utrsecured Priority Claims, including Unsecured                      Tar Claims,

                                                                                                                                          Pagc 5

Soltw*6 Copynghl (c) 193&2019 B6st c8so LLC '   ww   b€stc€s€.com
                                                                                                                                          Revis€d 5/l/2019

Creditor Name                                                                           Type ofPriority Debt                Prepetition           Interest
                                                                                                                            Arrearages           Rate
NYS DeDt Taxation and Finance                                                  Taxe3 and certain other debts             $920.lts            7.500h

PART 5 f,XECUTORY CONTRACTS AND UNEXPIRED LEASES
Pursuant to     ll
                U.S.C. $ 1322(b), Debtor assumes or rejects the following unexpired lease(s) or executory contract(s). For any
assumed executory contract or unexpired lease with an arrearage to cue, the arrearage will be cured in the PIan with regular
monthly payments to be paid directly to the contract party by the Debtor. The cure amount will be as set forth below, unless an
objectioo to such amount is filed, by the date to object to confirmation to the Plan, in which event, the cure amount shall be fixed
by lhe Courl. If the Plan providesfor lhe assumption or rejection of d contracl or unerpired leqse, it must be sened on lhe other
pdrty to the ayeement under Banlcuptcy Rule 7001.

5.1 Assumed
               Creditor Name                                 Address   & Property Description              Cure Amount              Cure Calculated
                                                                                                                                     Through Date
-NONE-                                                                                             $


5.2       ected
              Creditor Name                                  Address   & Property Description              Cure Amount             Cure Calculated
                                                                                                                                    Throush Date
.NONE-                                                                                                 $


5.3 Posl-Petition Payments for Assumed Executory Contracts and Unexpired Leases,
Debtor shall make the followi Post-Petition          directl to the Creditor:
           Creditor Name                Address & Prooerty Description        Payment Amount                                       Payment Timins
 .NONE.                                                                     $

PART 6 NONPRIORITY, UNSECURED CLAIMS

6.1 Allowed nonpriority, unsecured chims shall be                         pridpro rara from the balatrce ofpsyments mrde under this Pl8n.
6.2 Separately classified nonpriority unsecured claims
C heck one.


                                                                                ffi None.
           I    The nonpriority unsecured allowed claims listed below are separately classified and                 will   be treated as follows:



                                                  PART 7 MISCELLANEOUS
Debtor must comply with all the rpplicable requirements ofth€ Bankruptcy Code and Bankruptcy Rules, ircluding but not
 limited to, those found in 11 U.S.C. $ 521 and Batrkruptcy Rules 2015 rnd 4002, where applicable. This includes a duty to
  file trx returtts rnd, in cert{in ci]cumstrnces, op€rating reports. Additionrl informrtion that is useful for filling out this
                         PIan, serving the Phn, xnd completing the chapter 13 process is availsble here:
                                      http;/www.nysb.uscourts,gov/chapter-13-Iiling-rnd-plan-information

                                      PART          E    LOSS MITIGATION AND NONSTANDARD PROVISIONS
 8.1 Any nonstandard provision must be entered here.                          If this Pirt conflicts with rny earlier Part except Pan      1.2,   this Part
                                                                                controls.
                                                                          E.2 Loss   Mitigrtion:
  f]   By checking this box and completing this section, the Debtor requests loss mitigation pursuant to Local Rule 90-19-2, which
       govems a court-ordered loss mitigation program, pursrxmt to which parties may deal with issues such as a loan modification,
  loan refinance, short sale, or surrender in full satisfaction, conceming the Debtor's Real Property Used as a Principal Residence.
                        Udentily the proryrty, loan and teditor for which you are requesting loss mitigationl
The Debtor estimates the yalue ofthe Real Property usod as Principal Residence to be                        $-
                                                                                                                                                      Page 6

Son$a.s Copyrght (c) 1996-2019 B€st Cas€, LIC   -   ,w   bostca$.@m
                                                                                                                           Revised   5/I/20l9

The Debtor hereby permits the Secured Creditor(s) listed aboye to contact (check all thqt opply)
E The Debtor directly.
n  Debtor's bankruptcy counsel.
I     other:   _
Debtor is not required to dismiss this bankmptcy Petition during the loss mitigation discussions. The Debtor shall submit qn order
grqnting loss mitigdtion i/no objections qre received within the requisire nolice period. See
http://ww'w,nysb.uscourts.gov/loss-mitigation qnd hltp://www.nysb.uscourts.gov/sites/default/files/ch l3Debtorlnttructions.pdf

E.3 Sale and       Credit Bidding of Resl Property.

I     By checking this box, Debtor intends to sell Real hoperty having an address                    of-
                                                                                                  pursuant to I I U.S.C. $ 363(b). The Real
     Property is subject to a secured claim held by                    _
                                                             to this Plan is the conract ofsale, in which    _    has agreed to pay
     $ 0      for the collateral. Attqch as qn exhibit to lhe Plan lhe sale contract and any evidence suppo ing request for relief
     underllU.S.C.$363@and/or(m).PursuanttollU.S.C.S363(k),theSecuredCreditor,_mayassenitsrighttocredit
     bid as part ofa timely objection to conf[mation and submit a higher and bener offer by a time set by the Court. Debtor shall
     attach an affidavit containing all facts necessary for Court to approve the sale and should be prepared to address the
     requirements of I I U.S.C. $ 363 at the confirmation hearing. The Debtor shall submit an order approving sale upon
     conlirmalion of lhe Plan or the Court's separqte determination ofthe request, whicheyer is earlier.

8.4 Surrender in Full Salisfaction
!  By checking this box, Debtor surrenders the following property in full satisfaction ofthe Secured Creditor's        debt.lrrac,
  appraisal or olher evidence o/the property's value as qn exhibit to this Plqn.

    Property to be surrendered

    To whom the property           will   be surrendered



8.5 Surrender and Vesting
I  By checking this box, title to any collateral surrendered in this Plan automatically vests in the _     upon confirmation and the
  lifting ofthe automatic stay. Creditor has 60 days fiom the date of such order to file a deficiency claim. The Debtor sholl submit
  an order surrendering lhe collaleral and vesling tille in the creditor upon confirmotion ofthe Plan or the Court's separate
  delermination oflhe requesl, whichever is earlier.

8.6 Additional NonStandard Provisions




PART 9 DEBTOR'S SIGNATURE

    Dated: June              't9                                       ,   New York


        c          S Harris,
        Debtor                                                                        Joint Debtor

        39 Primrose Avenue
        Mount Vemon NY't0552
        Debtor Address                                                                Joint Debtor Address



PART IO DEBTOR'S ATTORNEY'S SIGNATURE

                                                                                                                                      Page 7

Sonwarc Copyriotn (c) 19e82019 Besl   Ca!.   LLC -   ww b*lc5s€.corn
                                                                                                                 Revised 5/l /20 | 9

                                                                            Jun6 5, mlg
              eruelo                                                        Date
Anomey for Debtor

Natsrha Meruelo, E3q.                                            (9'r4) 5'r7-7565
99 Church Street 4th Floor, Ste                    /Oi           meruelolawt@gmall.com
Whib Plalm, NY 10601

PART TI CERTIFICATION

I, the undenigned attomey for the Debtor or Pro se Debtor, her€by certi& that the foregoing Plan conforms to the pre-approved
Form Plan puNuant to t ocal Rule 3015-l ofthe United Srates Bankmptcy Court for the Southem District ofNew Yort and
                        provisions other than thos€ set oul in Part E

                                                                            June    2019
            foru6lo                                                         Date
Attomey for D€btor or Pro                Se   Debtor




                                                                                                                            Page 8

s.,iis! Cqrrirt   (c)   lgs2ots   B6.i c5.€, LIC   -w ltr   dn
